DETAILED ACTION
Claims 39-44 and 47-60 are under current examination. 
	The elected species are: Phi33(N) and PTP47(C).
	Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
	To allow entry of the new rejection below, this action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the single application cited is erroneous; a number is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-44 and 50-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Fairhead (WO 2004/113375-previously cited), Duplessis et al. (Molecular Microbiology, 2001-cited by the IDS) and Le et al. (PLOS ONE, 2013-cited by the IDS).
The claims are directed to (in part): a modified bacteriophage capable of infecting a plurality of different target bacteria, which bacteriophage includes SASP gene encoding a SASP which is toxic to the target bacteria; wherein the bacteriophage is non-lytic; and wherein the bacteriophage expresses a hybrid host range determinant 
Fairhead discloses a combined preparation comprising a modified bacteriophage comprising a SASP gene encoding a SASP, including the SASP-C gene, which is toxic to the target bacterium, and an antibiotic for use as a medicament against bacterial infections in a human or animal subject; see p. 4, para. 1, p. 5, para. 2 and p. 13 as well as claims 39, 41 and 54, in part. Also see p. 10, for Table 1 which discloses multiple SASPs, including SASP-C derived from Bacillus megaterium; see claim 41, in part. The inventor describes inactivating a lysis gene by replacing all or part of the lysis gene with the polynucleotide of the disclosed invention; see p. 14 and instant claim 41. Page 15, last para. indicates that the virus may be modified to increase or alter its host specificity and the last para. of p. 16 teaches that a phage may be modified to allow it to target a receptor which is common in several species of bacteria or the modified phage DNA may be packaged into identical phage heads which have been given a variety of tails each expressing an affinity for receptors expressed by different bacteria; see claim 43. See p. 22 which lists different bacteriophages, including those wherein the target Pseudomonas and claim 43. See p. 25, para. 4 which describes the use of diluents or carriers and using the preparation treating topical infections, dental caries, respiratory infections, eye infections, etc; see instant claims 54-57. 
It is noted here that the inventor provides the following on p. 24: “Thus, all bacterial infections caused by bacteria for which there is a corresponding phage can be treated using the present invention”. It is also noted here that Fairhead teaches that the SASP gene can be under the control of the bacteriophage’s late promoter or any other selected promoter; see p. 14 and claim 42. 
Fairhead does not explicitly teach the limitations of claim 39 wherein the hybrid host range determinant protein comprises a tail fibre protein comprising a receptor binding region for binding to the target bacteria and a region linking the receptor binding region to the body of the bacteriophage, wherein the receptor binding region is a C-terminal receptor binding region and the region linking the C-terminal receptor binding region to the body of the bacteriophage is an N-terminal region, and wherein each of the C-terminal and N-terminal regions are from a different bacteriophage than each other or using a combination of different SASP-containing bacteriophages of claim 53.
Duplessis teaches the identification of a genetic determinant responsible for host specificity in Streptococcus thermophilus bacteriophages; see title. The author describes the orf18 as the anti-receptor gene of phage DT1 and compares the gene sequence with that of other S. thermophilus phages; see abstract. Duplessis teaches that the N-terminal part of the protein was conserved in all phages and a sequence of the C-terminal part of the protein comprises a variable region or VR2; see abstract. The author describes preparing chimeric DT1 phages wherein a portion of its orf18 was orf18 of phage MD4; see abstract and Fig. 2 on p. 328 depicting the swap of the VR2 sequence of the C-terminus of the orf18. See Abstract for disclosing that analysis of the orf18 in the chimeric phages revealed that host specificity in the DT1 and MD4 resulted from VR2. It is also noted here that the Introduction discloses that for both the T4 phage and lambda, the carboxy-terminal part of the anti-receptor protein is involved in host specificity; see p. 325, col. 1.
Le is cited for teaching the replacement of the tail fiber gene (ORF69) of PaP1 with the corresponding gene from phage JG004 page which resulted in a recombinant phage that displayed altered host specificity for P. aeruginosa; see abstract and Figure 3, p. 4. The author teaches that a sequence analysis showed striking sequence diversity between the C-terminus of the putative tail fiber-encoding ORF84 in JG004 and ORF69 in PaP1, which indicates that the C-terminal domains of the encoded tail fibers of the two phages were likely determinants of the host specificity; see p. 4, col. 2. The author also teaches that the conserved N-terminal portions of the tail fiber in JG004 and PaP1 may be involved in a strong interaction with other phage tail proteins whereas the variable C-terminal regions are responsible for recognizing the host receptor; see p. 5, col. 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a heterologous receptor binding region into a bacteriophage by incorporating the variable C-terminal region responsible for recognizing the host receptor as taught by Duplessis and Le. One would have been motivated to do so for the gain of modifying the host specificity of a phage against the same or different bacterial species (e.g. infect a plurality of target bacteria). Note that it would have been 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a constitutive promoter which is sufficiently strong to drive production of toxic levels of SASP. As noted by Fairhead, any promoter may be used and one of ordinary skill in the art would have optimized the expression of the SASP protein as needed by utilizing a constitutive promoter or other known and characterized promoters with optimal functional properties. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a composition comprising one or more recombinant SASP-containing bacteriophages as taught by the combined prior art in reducing bacterial contamination of water or of a surface. One would have been motivated to do so because the preparation described by the prior art has been characterized as leading to the reduction of bacteria.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the variable C-terminal region of the receptor binding region is responsible for recognizing the host receptor, constitutive promoters are well known to one of ordinary skill in the art, basic molecular biology techniques for manipulating nucleic acids and generating a phage with extended host range, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention. 
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered and found persuasive; the modified rejection above now relies on the teachings of Duplessis. 
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-44 and 47-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-52, 56, 58 and 59 of copending Application No. 15/517656 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a modified bacteriophage or use thereof comprising a SASP gene; wherein the phage is non-lytic; wherein the phage expresses a plurality of different host range determinants; wherein each host range determinant has a different bacterial host specificity; wherein the SASP gene is under the control of a constitutive promoter; wherein the target bacteria is Pseudomonas; wherein the N-etc. Thus, the claims of the co-pending application falls within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant has requested that the rejection be held in abeyance. Until the rejection has been properly addressed, this rejection is maintained.
Conclusion
No claims are allowed at this time. 
It is noted here that claims 47-49, 59 and 60 are found free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE S HORNING/Primary Examiner, Art Unit 1648